Citation Nr: 1141365	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  07-27 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously remanded by the Board in February 2011.

In an August 2011 rating decision, the Appeals Management Center (AMC) assigned a higher rating of 20 percent for the Veteran's service-connected lumbosacral strain, effective May 2, 2011.  As the maximum schedular rating was not assigned, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to May 2, 2011, the Veteran's lumbosacral strain was manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, but not manifested by forward flexion limited to 60 degrees or less; combined range of thoracolumbar motion 120 degrees or less; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spine contour, incapacitating episodes having a total duration of at least 2 weeks during a 12 month period.

2.  From May 2, 2011, the Veteran's lumbosacral strain is manifested by forward flexion of the thoracolumbar spine limited to 50 degrees, but not manifested by forward flexion limited to 30 degrees or less, ankylosis, or incapacitating episodes having a total duration of 4 weeks during a 12 month period.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for lumbosacral strain have not been met for the period prior to May 2, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.58, 4.59, 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for a disability rating in excess of 20 percent for lumbosacral strain have not been met for the period from May 2, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.58, 4.59, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated in October 2006.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence, as well as information regarding disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that in Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court clarified VA's notice obligations in increased rating claims.  The instant appeal originates, however, from a rating decision granting service connection and assigning an initial rating.  Consequently, Vasquez-Flores is inapplicable.  Nevertheless, the Board also notes that the United States Court of Appeals for the Federal Circuit recently vacated the holding of the Veteran's Court in Vazquez-Flores, which required the VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).


II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records and VA treatment records are on file.  There is no indication of available, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations regarding his claim in October 2006, August 2007, and May 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports are thorough and contain sufficient information to decide the issue on appeal.  Thus, the Board finds that further examination is not necessary.

The Board finds there was substantial compliance with its February 2011 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination 'more than substantially complied with the Board's remand order').  In this regard, additional VA treatment records were obtained and the Veteran afforded a VA examination in May 2011.  Therefore, the Board will proceed to review and decide the claim based on the evidence that is of record.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the issue on appeal, and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating

Briefly, the Veteran contends that the severity of his service-connected lumbosacral strain is more disabling than currently evaluated.  This disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

(1)  10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

(2)  20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

(3)  40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

(4)  50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and

(5)  100 percent - Unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also Diagnostic Code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine listed above or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months warrants a 10 percent evaluation.  A 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Historically, service connection was granted for the Veteran's lumbosacral strain in a November 2006 rating decision and assigned a 10 percent disability rating, effective November 17, 2005.  Subsequently, a rating decision in August 2011 increased the disability rating to 20 percent, effective May 2, 2011.

The Veteran was afforded a VA examination in October 2006.  During the examination, the Veteran reported that the onset of his back pain was in 2004.  The Veteran reported that the location of the back pain was above the belt line on the left side, nonradiating.  He reported that the duration was every morning, characterized by aching and stiffness at an intensity level of 7 out of 10.  He reported that treatment usually involved over the counter analgesics once per week with good relief, and without significant side effects.  He denied any periods of incapacitation since leaving active duty service.  He denied using any braces, being hospitalized, or undergoing surgery.  He reported that his activities of daily living were not impeded by his back pain, and he had not missed work due to back pain.  He reported being able to operate a motor vehicle, dress and undress by himself, and attend the needs of nature.

Physical examination revealed that the Veteran had normal posture and gait.  Examination of the lumbar spine revealed normal appearance with normal inspection.  The Veteran had normal curvature of the spine, normal symmetry in appearance, and normal symmetry and rhythm of spinal motion.

The Veteran's test results for range of motion of the thoracolumbar spine were: forward flexion to 85 degrees with mild discomfort, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The examiner noted that the Veteran's lumbar spine was painful at extremes of forward flexion with mild discomfort.  The Veteran had objective evidence of painful motion without spasm, weakness, or tenderness.  The Veteran did not have any postural abnormalities.  Neurological exam of the lower extremities revealed motor, sensory, and deep tendon reflexes were intact.  Lasegue's sign was negative.  Cranial nerves and cerebral and cerebellar systems were intact.  No additional limitations were noted with repetitional movement during the physical exam that was related to pain, fatigue, incoordination, weakness, or lack of endurance.  The examiner diagnosed the Veteran with lumbosacral strain.

VA treatment records reflect the Veteran's ongoing complaints of and treatment for lumbar spine disability.  In May 2007, the Veteran had complaints of left lower back pain that radiated to the left buttock and down the posterior left leg to just above the ankle.  The Veteran reported that he injured his back while on active duty service, but that he had never experienced pain in the leg or this degree of severity of back pain before.  The Veteran reported that his pain started 2 days ago, when he stood up from a sitting position.  He reported that his pain had improved a little the previous day, but had not improved any more since then.  On examination, the Veteran had no back deformities and no tenderness to palpation.  The Veteran's seated leg raises were negative, and he had pain in the left lower back with right and left straight leg raises.  Range of motion of the back was limited in forward flexion to 30 degrees, and the Veteran reported pain with all range of motion of the lower back.  The Veteran was assessed with lower back pain.

A June 2007 VA physical therapy outpatient initial evaluation note documents that the reported back pain since 2004.  The Veteran reported that he hurt his back in service, and that every once in a while it would flare up.  He reported that his current flare up was after a sneeze, and that it did not get better, but since starting muscle relaxers he had not experienced pain.  He reported that excess bending increased his symptoms, and that medication, laying flat, and stretching helped.  The Veteran reported that he had to be careful when lifting and bending.  At this time, the Veteran reported his pain as 0 out of 10.  The Veteran's strength was normal for his back and lower extremities.  The Veteran's range of motion was within normal limits for his back and lower extremities.  His endurance was fair for his activities of daily living.  The Veteran had complete independence with regard to walking, using stairs, and transferring from his bed, chair, and toilet.  The Veteran's impairment was noted to be back pain.

In August 2007, the Veteran was afforded another VA examination.  During the examination, the Veteran complained of intermittent pain in the lower back with weight bearing.  He denied any pain when lying in bed.  He reported that his pain could reach the level of 7 out of 10 due to prolonged walking, standing, and sitting in one position.  The Veteran reported that his pain was alleviated with pain medication, rest, and change in position.  He reported that the pain could last all day.  He reported that he wore a back brace, but denied using a cane.  He denied any recent falls.  He denied any surgery for the disability.  He reported being able to walk 100 feet before developing significant back pain.  The Veteran reported that he was employed as a full time mechanic, and that he missed 8 days of work during the past year due to medical issues.  The Veteran took medication for his back pain and muscle spasm.

The examiner noted that the Veteran's gait and station were normal, and no ambulatory or mechanical aids were noted.  The Veteran's cervical spine and bilateral shoulder, elbow, wrist, hip, and knee joints had a normal range of motion without pain/tenderness, effusion, heat, or redness noted.  The Veteran's test results for range of motion of the thoracolumbar spine were: forward flexion to 50 degrees with pain at the extreme, extension to 15 degrees with pain at the extreme, right and left lateral flexion to 15 degrees with pain at the extreme, and right and left lateral rotation to 20 degrees with pain at the extreme.  There was no change in pain or range of motion based upon repeated and resisted testing of the spine, and no additional limitation was noted.  There was no objective evidence of painful motion, spasm, weakness, or tenderness; however, there was subjective evidence of pain, as stated by the Veteran.  There was no spasm, guarding, or tenderness noted with preserved spinal contour, and normal gait.

The examiner observed that the Veteran was only able to squat about 6 inches during the initial range of motion examination for the back, however, later, after the genital/rectal examination, the Veteran was able to squat all the way to the floor to retrieve his pants.  The examiner further stated that the same was true for the flexion of the Veteran's back; the Veteran was able to lean over almost 90 degrees during the examination for possible hemorrhoids, but only about 50 degrees during the back examination.

There were no postural abnormalities, fixed deformity (ankylosis), or abnormality of musculature of the back.  Lasegue's sign was normal.  Rhomberg was negative.  The Veteran's cranial nerves II-XII were clinically intact without focal deficit.  The Veteran's sensory was intact to soft touch, vibration, and sharp/dull discrimination bilaterally in the upper and lower extremities.  Motor was 5 out of 5 bilaterally in both upper and lower extremities.  Deep tendon reflexes were 1+/4 bilaterally and no abnormal reflexes were noted.  An x-ray report of the Veteran's spine from May 2007 documented possible mild discogenic degenerative joint disease L5-S1, and otherwise a normal lumbosacral spine.  The examiner diagnosed the Veteran with lumbosacral spine degenerative joint disease, mild.  The examiner stated that there were no limitations noted that would prevent the Veteran from full time employment.

A VA treatment record from June 2009 documents that the Veteran was seen for complaints of low back pain, which radiated to the left lower extremity.  The Veteran reported that the pain in the lower part of the back was aggravated during the past week.  The Veteran reported taking a muscle relaxer, but denied any numbness.  The physician stated that the Veteran showed mild degenerative joint disease of L5-S1.  On examination, the Veteran's lumbar area was nontender, but walking on toes and heels was painful.  The Veteran also reported pain when pushing up from a squat.  Straight legs sign were positive.  Range of motion was limited due to pain.  The Veteran had no spasm of the low back.  The Veteran was assessed with low back pain.

Pursuant to the Board's remand instructions, the Veteran was afforded another VA examination in May 2011.  During the examination, the Veteran reported experiencing a lot of tightness in the low back.  He reported that any bending or lifting would make his back go out, which would happen weekly.  The course since the onset of his disability was intermittent with remissions.  He reported taking Tylenol as needed and using a heating pad, and also reported having had pain shots in the past.  He reported that his response to treatment was good, and had experienced no side effects.  The Veteran denied a history of hospitalization or surgery, spine trauma, spine neoplasm, and spine condition flare-ups.  The Veteran reported a history of fatigue, decreased motion, stiffness, weakness, and spasm.  He reported experiencing severe lumbar spine pain, and described it as tightness and a pulled muscle feeling.  He reported that movement and lifting caused the pain, that the frequency was about once per week (it was also listed as 1 to 6 days a week), and the duration was 1 to 2 days.  The Veteran denied any radiation of pain.  The Veteran denied any incapacitating episodes of spine disease.  The Veteran reported using a brace.  He denied any limitation to walking.

On examination, the Veteran's posture and head position was normal, and there was symmetry in appearance.  The Veteran's gait was normal.  The examiner found no gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, cervical spine ankylosis, or thoracolumbar spine ankylosis.  The examiner found no objective abnormalities of thoracolumbar or cervical sacrospinalis.  The examiner found no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.

The Veteran's test results for range of motion of the thoracolumbar spine were: forward flexion to 50 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The examiner found no objective evidence of pain on active range of motion.  There was no objective evidence of pain following repetitive motion.  The examiner found no additional limitations after 3 repetitions of range of motion.  The Veteran reported tightness during range of motion in flexion.

Peripheral nerve reflex of the biceps, triceps, brachioradialis, finger jerk, and knee jerk were all hypoactive (1+); the Veteran's ankle jerk was normal (2+).  Plantar flexion (Babinski) was normal.  The Veteran's median, ulnar, radial, proneal, and sural nerves had normal vibration, position sense, pain or pinprick, and light touch, as well as no dysesthesias.  The Veteran had normal muscle tone and there was no muscle atrophy.  Lasegue's sign was positive for both sides.

The examiner diagnosed the Veteran with degenerative joint disease, lumbar spine, mild.  Low back pain was the problem associated with the diagnosis.  The effects of the disability on the Veteran's usual occupation and resulting work problems were that he was assigned different duties.  Effects on occupational activities included problems with lifting and carrying, as well as pain.  With regard to effects of the disability on usual daily activities, the Veteran had mild effects on exercise, sports, recreation, and chores.  An x-ray report of the Veteran's spine from June 2009 documented grade 1 retrolisthesis of L5 on S1.  The VA examiner provided an addendum the following day, and stated that the claims file was reviewed, and there was no change in diagnosis.

The Board has considered the Veteran's contentions carefully and acknowledges that, in advancing this appeal, he suggests that his service-connected lumbosacral strain is more severe than the assigned disability ratings reflect.  There is no doubt that the Veteran's service-connected lumbosacral strain results in impairment.  The Board has considered the Veteran's contentions carefully; however, the record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on rating this matter.  Medical evidence generally is required to probatively address questions requiring medical expertise, such as addressing the severity of the Veteran's lumbosacral strain under the relevant rating criteria.  In this case, competent medical evidence offering detailed medical findings and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the Veteran's service-connected lumbosacral strain.

In addition, the Board must apply the regulatory criteria for assigning ratings for a lumbosacral strain.  The Board has considered rating the Veteran's lumbosacral strain under other diagnostic codes in order to provide the Veteran with the most beneficial rating.  The Board finds that the Veteran's lumbosacral strain is rated most appropriately under Diagnostic Code 5237.

To meet the criteria for a rating in excess of 10 percent prior to May 2, 2011, the Veteran must show, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In the alternative, the Veteran may show incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  To meet the criteria for a rating in excess of 20 percent since May 2, 2011, the Veteran must show, forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  In the alternative, the Veteran may show incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

In considering the period prior to May 2, 2011, the Board has determined that the Veteran was not entitled to more than a 10 percent disability rating under any of the spinal rating criteria applicable.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The Board notes that the Veteran has not at any time shown manifestations that would warrant the next higher (20 percent) rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237, such as limitation of forward flexion to 60 degrees or less, a combined range of motion 120 degrees or less, muscle spasms, abnormal gait, scoliosis, reversed lordosis, abnormal kyphosis, or incapacitating episodes.

Significantly, during the October 2006 VA examination, the Veteran achieved forward flexion to 85 degrees with consideration of pain and a combined range of motion of 235 degrees.  During the examination the Veteran had objective evidence of painful motion, but was without spasm, weakness, or tenderness.  The examiner found no additional limitations with repetitional movement related to pain, fatigue, incoordination, weakness, or lack of endurance.  The examiner found that the Veteran had normal posture and gait, as well as normal curvature of the spine, normal symmetry in appearance, and normal symmetry and rhythm of spinal motion.  His motor, sensory, and deep tendon reflexes were intact, as well as his cranial nerves and cerebral and cerebellar systems.  Also, the Veteran denied that his lumbosacral strain affected his activities of daily living, and he denied any missed work due to back pain.  Also, the examiner from the August 2007 examination found no postural abnormalities, fixed deformity (ankylosis), or abnormality of musculature of the back.  At this time, the Veteran's gait was normal.  The Veteran's cranial nerves II-XII were clinically intact, as well as his sensory.  The examiner found no spasm, guarding, or tenderness noted with preserved spinal contour.

The Board notes that some of the evidence suggests that the Veteran's forward flexion of the thoracolumbar spine was less than 60 degrees.  In this regard, the Board notes that a May 2007 VA treatment record documents that the Veteran had forward flexion to 30 degrees, with pain.  Also, the August 2007 VA examination found forward flexion to 50 degrees with pain at the extreme, with a combined range of motion of 135 degrees.  However, the Board finds that these range of motion results did not accurately portray the Veteran's service-connected lumbosacral strain disability.  In this regard, the Board observes that a June 2007 VA treatment record found that the Veteran's range of motion was within normal limits for his back.  Furthermore, and, significantly, the examiner from the August 2007 VA examination found no objective evidence of painful motion, spasm, weakness, or tenderness.  Also, the examiner observed that the Veteran's flexion varied during the course of the examination.  Specifically, the examiner stated that the Veteran was able to lean over almost 90 degrees during the examination for possible hemorrhoids, but only about 50 degrees during the back examination.  Therefore, the Board finds that the measurements documenting range of motion during the August 2007 VA examination were not credible.  In addition, the Board finds that the range of motion testing during the May 2007 treatment did not accurately portray the Veteran's overall disability picture during this time period.

Also, the Board finds that Veteran did not have incapacitation.  In this regard, incapacitating episodes require bed rest prescribed by a physician and treatment by a physician, which is not evidenced by the record.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Given this disability picture, the Board finds that the Veteran's symptoms more nearly approximated a 10 percent disability rating prior to May 2, 2011.  
In addition, staged ratings are not applicable for the period prior to May 2, 2011, since at no point did the Veteran's lumbosacral strain approximate the criteria for an initial disability rating greater than 10 percent.  Fenderson v. West, 12 Vet. App. 119 (1999).

In considering the period from May 2, 2011, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating greater than 20 percent for lumbosacral strain.  The Board notes that the overall competent evidence does not shows forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The pertinent evidence of record concerning the severity of the Veteran's lumbosacral strain is the May 2, 2011 VA examination report.  Significantly, during the May 2011 VA examination, range of motion testing showed forward flexion to 50 degrees while considering pain, and the combined range of motion of the thoracolumbar spine was 190 degrees, and the examiner specifically stated that ankylosis was not present.  The Board also has considered the applicability of 38 C.F.R. §§ 4.40, 4.45, and 4.59; however, there is no objective evidence which would warrant a rating greater than 20 percent.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes that, in reporting the range of motion study results, the May 2011 examiner found no objective evidence of pain on active range of motion, or following repetitive motion.  Also, the examiner found no additional limitations after 3 repetitions of range of motion.  As such, based on these objective findings, the Veteran's disability does not meet the criteria for a rating greater than 20 percent under Diagnostic Code 5243.  In addition, the examiner stated that the Veteran's lumbosacral strain resulted in the Veteran being assigned different duties at work, due to problems with lifting and carrying, as well as pain.  The examiner also found only mild effects with regard to the Veteran's exercise, sports, recreation, and chores.

In addition, the Veteran's service-connected lumbosacral strain does not warrant a rating greater than 20 percent based on incapacitating episodes.  The record reflects no periods of acute signs and symptoms due to the Veteran's lumbar spine disability that have required bed rest and treatment prescribed by a physician.  The absence of any evidence of incapacitating episodes of intervertebral disc syndrome, much less incapacitating episodes having a total duration of at least 4 weeks during the past 12 months, means that the criteria under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes have not been met.

In sum, the Board finds that the totality of the competent evidence shows that a disability rating in excess of 20 percent from May 2, 2011 is not warranted.  In addition, staged ratings are not warranted for the period from May 2, 2011.  Fenderson v. West, 12 Vet. App. 119 (1999).

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a more favorable decision.

Regarding employment, the Board observes that the Veteran is currently employed.  Therefore, in this case, the Board finds that the further consideration of the question of employability is not required.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disabilities on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by the Veteran fit within the criteria found in the applicable diagnostic code.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

The Veteran may always initiate a claim for an increased rating in the future if there is an increase in the severity of his lumbosacral strain.



ORDER

Entitlement to a disability rating greater than 10 percent for lumbosacral strain for the period prior to May 2, 2011 is not warranted.  Entitlement to a disability rating greater than 20 percent for lumbosacral strain for the period from May 2, 2011 is not warranted.  The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


